DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102 (a2) as being anticipated by Dejneka (US Pub 20200399167).
Regarding claims 1-4: Dejneka teaches an article comprising a composition meeting the requirements claimed (see Dejneka’s Tables). 
Regarding claim 8: While Dejneka doesn’t explicitly recite their Exampled articles meeting claim 1 having a the CIE values claimed, Dejneka’s exampled articles meet the composition claimed. Additionally, Applicants appear to suggest throughout their specification that the optical properties are influenced by heating at certain temperature ranges and durations (see for instance par 0114-0115 and Examples in Applicants’ specification) and such heating, temperature ranges and durations, are so similar and more specifically, overlap with that taught by Dejneka (see for Example 0021-0022 and Examples in Dejneka). Given the similarities, one having ordinary skill would reasonably conclude the same properties (MPEP 2112).

2.	Claim(s) 1-3, 6-7, 9-11, 13, 16-17 and 19 is/are rejected under 35 U.S.C. 102 (a2) as being anticipated by Dejneka (US Pub 20190177206).
Regarding claims 1-3, 11, 13, and 19: Dejneka teaches an article comprising a composition meeting the requirements claimed (see Dejneka’s Tables). 
Regarding claim 9: The article includes precipitates of MxWO3 wherein M can be an element as claimed and 0 < x <1 (0085).
Regarding claims 6-7, 16-17: Dejneka’s exampled articles meet the composition claimed. Additionally, Applicants appear to suggest throughout their specification that the optical properties are influenced by heating at certain temperature ranges and durations (see for instance par 0114-0115 and Examples in Applicants’ specification) and such heating, temperature ranges and durations, are so similar and more specifically, overlap with that taught by Dejneka (see 0092-0094). Given the similarities, one having ordinary skill would reasonably conclude the same properties (MPEP 2112).
	Alternatively, Dejneka does teach that their article can be made to have an absorbance within the range claimed at 700-2000nm (0101) and can have a minimum absorbance within the claimed range in the waveband claimed (see 0100-0101). 
Regarding claim 10: While Dejneka doesn’t explicitly recite their precipitates being W5+ as claimed, Dejneka’s exampled articles meet the composition claimed with the presence of MxWO3 wherein M can be an element as claimed in an amount as claimed. Additionally, Applicants appear to suggest throughout their specification that the W in the precipitates is reduced to W+5 due to the presence of the SnO2 concentration in the composition during Applicants’ heat treating. Given that Dejneka’s composition and  precipitates are the same as claimed, Dejneka’s composition includes the same SnO2 concentration required by Applicants’ claim and Dejneka’s heat treatment is also substantially similar to Applicants as mentioned above, one having ordinary skill would reasonably conclude W5+ to result (MPEP 2112).

4.	Claim(s) 1-4, 9-11, 13-14 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Dejneka (US Pub 20170362119).
Regarding claims 1-4, 11, 13-14: Dejneka teaches an article comprising a composition meeting the requirements claimed (see Dejneka’s Tables, such as Example 57, etc.). 
Regarding claim 9: The article includes precipitates of MxWO3 wherein M can be an element as claimed and 0 < x <1 (0034).
Regarding claim 10: While Dejneka doesn’t explicitly recite their precipitates being W5+ as claimed, Dejneka’s exampled articles meet the composition claimed with the presence of MxWO3 wherein M can be an element as claimed in an amount as claimed. Additionally, Applicants appear to suggest throughout their specification that the W in the precipitates is reduced to W+5 due to the presence of the SnO2 concentration in the composition during Applicants’ heat treating. Given that Dejneka’s composition and  precipitates are the same as claimed, Dejneka’s composition includes the same SnO2 concentration required by Applicants’ claim and Dejneka’s heat treatment is also substantially similar to Applicants with overlapping times and duration (see ‘119 Tables and Examples), one having ordinary skill would reasonably conclude W5+ to result (MPEP 2112).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 5-7, 9-10 is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dejneka (US Pub 20200399167).
Regarding claims 5-7: While Dejneka doesn’t explicitly recite their Exampled articles meeting claim 1 having a transmittance at the exact thickness of claim 5 or the specific optical density in the wavelength range claimed, Dejneka’s exampled articles meet the composition claimed. Additionally, Applicants appear to suggest throughout their specification that the claimed properties are influenced by their heating at certain temperature ranges and durations (see for instance par 0114-0115 and Examples in Applicants’ specification) and such heating, temperature ranges and durations, are so similar and more specifically, overlap with that taught by Dejneka (see for Example 0021-0022 and Examples in Dejneka). Given the similarities, one having ordinary skill would reasonably conclude the same properties (MPEP 2112).
	Alternatively, at the very least, Dejneka does teach that at a thickness of 0.1-3mm, their articles can be made to have a transmittance of 4-30% (0019) which overlaps that of claim 5, the articles can be made to have an absorbance of 0.05-8 OD/mm from 700-2000nm (0065) allowing for overlap with that of claim 6 and allows for absorbances between 365-2000nm (0063-0065) allowing for overlap that of claim 7. It has been held by the courts that overlapping ranges provide for a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05).
Regarding claim 9: The article includes precipitates of MxWO3 wherein M can be an element as claimed and 0 ≤ x ≤ 1 (0018) which would be considered to anticipate the claimed range, or at the very least, overlap and render obvious the range claimed (MPEP 2144.05). 
Regarding claim 10: While Dejneka doesn’t explicitly recite their precipitates being W5+ as claimed, Dejneka’s exampled articles meet the composition claimed with the presence of MxWO3 wherein M can be an element as claimed in an amount as claimed. Additionally, Applicants appear to suggest throughout their specification that the W in the precipitates is reduced to W+5 due to the presence of the SnO2 concentration in the composition during Applicants’ heat treating. Given that Dejneka’s composition and precipitates are the same as claimed, Dejneka’s composition includes the same SnO2 concentration required by Applicants’ claim and Dejneka’s heat treatment is also substantially similar to Applicants as mentioned above, one having ordinary skill would reasonably conclude W5+ to result (MPEP 2112).

6	Claim(s) 4-5, 8, 14-15, and 18 is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dejneka (US Pub 20190177206).
Regarding claims 4 and 14: While Dejneka’s Examples glasses do include an element as claimed, given that Dejneka suggests them not being required (see for example 0074-0075 where it is only discussed that they “may be” included in some examples) Dejneka would be considered to anticipate the claims. Alternatively, it would at the very least been obvious considering the above mentioned teaching in combination with Dejneka’s Table 1 which includes a content range for these elements overlapping and including 0% (MPEP 2144.05). 
Regarding claims 5 and 15: While Dejneka doesn’t explicitly recite their Exampled articles meeting claim 1 or 11 above having a transmittance at the exact thickness recited, Dejneka’s exampled articles meet the composition claimed. Additionally, Applicants appear to suggest throughout their specification that the claimed properties are influenced by their method of heating at certain temperature ranges and durations (see for instance par 0114-0115 and Examples in Applicants’ specification) and such heating, temperature ranges and durations, are so similar and more specifically, overlap with that taught by Dejneka. Given the similarities, one having ordinary skill would reasonably conclude the same properties (MPEP 2112).
	Alternatively, Dejneka does teach that their thickness can be 1.9mm (0133) and that the transmittance can fall within the range claimed at a wavelength as claimed (see 0103-0106). Although it is noted that the transmittance taught is mentioned with smaller thicknesses, given that Dejneka clearly suggest the desire for such transmittance and separately discloses a thickness of 1.9, combining the teachings would have been obvious. 
Regarding claims 8 and 18: While Dejneka doesn’t explicitly recite their Exampled articles meeting claim 1 having a the CIE values claimed, Dejneka’s exampled articles meet the composition claimed. Additionally, Applicants appear to suggest throughout their specification that the optical properties are influenced by their heating method using certain temperature ranges and durations (see for instance par 0114-0115 and Examples in Applicants’ specification) and such heating, temperature ranges and durations, are so similar and more specifically, overlap with that taught by Dejneka (see for Example 0092-0094 and Examples in Dejneka). Given the similarities, one having ordinary skill would reasonably conclude the same properties (MPEP 2112).
	Alternatively, Dejneka does disclose that their article can have X values from 0.3-0.48 overlapping the claimed range providing a prima facie case of obviousness (MPEP 2144.05) and a Y value of 0.35-0.38 (0097).

7.	Claim(s) 5-8, 15-18 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by Dejneka (US Pub 20170362119) or, in the alternative, under 35 U.S.C. 103 as obvious over Dejneka (US Pub 20170362119) in view of either one of Dejneka (US Pub 20190177206) or Dejneka (US Pub 20200399167).
Regarding claims 5-8 and 15-18: While Dejneka ‘119 does not explicitly disclose the optical properties claimed, Dejneka’s exampled articles meet the composition claimed. Additionally, Applicants appear to suggest throughout their specification that the optical properties are influenced by their heating method using certain temperature ranges and durations (see for instance par 0114-0115 and Examples in Applicants’ specification) and as mentioned previously, such heating, temperature ranges and durations, are so similar and more specifically, overlap with that taught by Dejneka. Given the similarities, one having ordinary skill would reasonably conclude the same properties (MPEP 2112).
	Alternatively, in the instance Applicants argue that the properties would not be inherent, ‘119 does not exclude the claimed properties and instead, only generally teaches a glass-ceramic having MxWO3 precipitates therein.
	As both ‘206 and ‘167, who each similarly teacha glass-ceramic having MxWO3 precipitates therein, disclose the desire in such articles to have transmittance overlapping the range claimed, thicknesses as claimed (see 0019 in ‘167 and 0103-0106, 0133 in ‘206), absorbance falling within or overlapping that claimed (see 0063-0065 in ‘167 and par 0100-0101 in ‘206), and ‘206 additionally teaches the desire for CIE X values from 0.3-0.48 overlapping the claimed range providing a prima facie case of obviousness (MPEP 2144.05) and a Y value of 0.35-0.38 (0097), it would have been obvious to one having ordinary skill at the time of invention to modify ‘119 to include these features to obtain a desirable glass-ceramic. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dejneka (US Pub 20200399167).
Regarding claims 11, 13 and 14: Dejneka teaches an article comprising a composition meeting substantially all the requirements except for the R2O-Al2O3 requirement and the present of F in the range claimed (see Dejneka’s Tables). However, Dejneka does teach that their R2O-Al2O3 can be made to be -12 to 4 mol% (abstract) and F can be added in an amount of 0-10mol% (0081) overlapping the requirements claimed providing for a prima facie case of obviousness (MPEP 2144.05). 
Regarding claim 12: Dejneka’s article does not require P2O5 (i.e. 0mol%) (see Tables) and F can be included in an amount of 0-10mol% (0081) overlapping the range claimed providing a prima facie case of obviousness (MPEP 2144.05).
Regarding claims 15-17: While Dejneka doesn’t explicitly recite their Exampled articles meeting claim 11 having a transmittance at the exact thickness of claim 15 or the specific optical density in the wavelength range claimed, Dejneka’s exampled articles meet the composition claimed. Additionally, Applicants appear to suggest throughout their specification that the claimed properties are influenced by their heating method at certain temperature ranges and durations (see for instance par 0114-0115 and Examples in Applicants’ specification) and such heating, temperature ranges and durations, are so similar and more specifically, overlap with that taught by Dejneka (see for Example 0021-0022 and Examples in Dejneka). Given the similarities, one having ordinary skill would reasonably conclude the same properties (MPEP 2112).
	Alternatively, for reasons similar to that above, at the very least, Dejneka does teach that at a thickness of 0.1-3mm, their articles can be made to have a transmittance of 4-30% (0019) which overlaps that of claim 15, the articles can be made to have an absorbance of 0.05-8 OD/mm from 700-2000nm (0065) allowing for overlap with that of claim 16 and allows for absorbances between 365-2000nm (0063-0065) allowing for overlap that of claim 17. It has been held by the courts that overlapping ranges provide for a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05).
Regarding claim 18: While Dejneka doesn’t explicitly recite their Exampled articles meeting claim 11 having a the CIE values claimed, Dejneka’s exampled articles meet the composition claimed. Additionally, Applicants appear to suggest throughout their specification that the optical properties are influenced by their method which includes melting, annealing and heating at certain temperature ranges and durations (see for instance par 0114-0115 and Examples in Applicants’ specification) and these steps, temperature ranges and durations, are so similar and more specifically, overlap with that taught by Dejneka (see for Example 0021-0022 and Examples in Dejneka). Given the similarities, one having ordinary skill would reasonably conclude the same properties (MPEP 2112).
Regarding claims 19 and 20: Dejneka fails to provide an explicit example meeting all the composition requirements claimed, however, Dejneka does broadly teach a composition overlapping all the requirements (see abstract, 0081) providing for a prima facie case of obviousness (MPEP 2144.0). 

9.	Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dejneka (US Pub 20200399167) as applied to claims 1 and 11 above, in view of Dejneka (US Pub 20190177206).
 	The following is an alternatively rejection in the instance Applicants argue that the CIE values are not inherent in ‘167.
	As discussed above, ‘167 teaches the invention of claims 1 and 11. Although ’167 does not explicitly recite CIE values, they are teaching a glass-ceramic having MxWO3 precipitates therein.
	As ‘206, who similarly teaches a glass-ceramic having MxWO3 precipitates therein, discloses the desire for CIE X values from 0.3-0.48 overlapping the claimed range providing a prima facie case of obviousness (MPEP 2144.05) and a Y value of 0.35-0.38 (0097), it would have been obvious to one having ordinary skill at the time of invention to modify ‘167 to include the CIE values of ‘206 in order to obtain a desirable glass-ceramic. 

10	Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dejneka (US Pub 20190177206) as applied to claims 11 and 19 above, in view of Dejneka (US Pub 20200399167)
	As discussed above, ‘206 teaches an article meeting that of claims 11 and 19 and even allows for no P2O5 to be present a RO value as claimed but just does not disclose F in a range claimed. However, ‘206 is teaching a glass-ceramic having MxWO3 precipitates therein.
	As ‘167, who similarly teaches a glass-ceramic having MxWO3 precipitates therein, discloses the desire for F in a content of 0-10mol% to soften a melt of the glass-ceramic, thus reducing melting, annealing and heat treatment temperature (0081), it would have been obvious to one having ordinary skill at the time of invention to modify ‘206 to include 0-10mol% F in order to soften a melt of the glass-ceramic, thus reducing melting, annealing and heat treatment temperature.

11.	Claim(s) 19 is/are rejected under 35 U.S.C. 103(a) as obvious over Dejneka (US Pub 20170362119) or alternatively, in view of either one of Dejneka (US Pub 20190177206) or Dejneka (US Pub 20200399167).
Regarding claim 19: Although ‘119 fails to teach an exampled article having the composition claimed, ‘119 does not appear to place limits on their composition and instead, is only generally teaching a glass-ceramic having MxWO3 precipitates therein.
	As ‘167, who similarly teaches a glass-ceramic having MxWO3 precipitates therein, discloses the desire for F in a content of 0-10mol% to soften a melt of the glass-ceramic, thus reducing melting, annealing and heat treatment temperature (0081), it would have been obvious to one having ordinary skill at the time of invention to modify ‘119 to include 0-10mol% F in order to soften a melt of the glass-ceramic, thus reducing melting, annealing and heat treatment temperature.



12.	Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103(a) as obvious over Dejneka (US Pub 20170362119) as applied to claims 11 and 19 above in view of Dejneka (US Pub 20200399167).
As discussed above, ‘119 teaches an article meeting that of claims 11 and 19 and even allows for no P2O5 to be present a RO value as claimed but just does not disclose F in a range claimed. However, ‘119 is teaching a glass-ceramic having MxWO3 precipitates therein.
	As both ‘206 and ‘167, who each similarly teach a glass-ceramic having MxWO3 precipitates therein, disclose the desire in such articles to have compositions overlapping with that claimed (see ‘206 and ‘167 in their entirety), it would have been obvious to one having ordinary skill at the time of invention to modify ‘119 to include these features to obtain a desirable glass-ceramic. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784